   Case: 1:19-cv-00118-MRB Doc #: 24 Filed: 03/05/19 Page: 1 of 4 PAGEID #: 241



                             UNITED STATES DISTRICT COURT
                              SOTUHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Planned Parenthood Southwest Ohio               :       Case No. 1:19-cv-118
Region et al.,
                                                :       Judge: Michael Barrett
             Plaintiffs
                                                :       AMENDED NOTICE TO COURT
       vs.                                              REGARDING DEFENSE
                                                :       PROVIDED BY THE
                                                        COUNTY PROSECUTORS’
David Yost, Attorney General of Ohio            :       OFFICES
et. al.,

             Defendants



                 Now come the Ohio Prosecuting Attorneys for Cuyahoga County, Franklin

County, Hamilton County and Montgomery County, through counsel, and hereby give Amended

Notice to the Court regarding the position of these County Defendants in this matter.

   1. Procedural Posture

                 On February 14, 2019, Plaintiffs brought this action against David Yost, Ohio’s

       Attorney General and the prosecutors of Cuyahoga, Franklin, Hamilton and Montgomery

       Counties in Ohio in their official capacities. On February 15, 2018, the Court held a

       scheduling conference by telephone where Plaintiffs and Defendants were represented by

       counsel, other than Defendant Cuyahoga County. Plaintiffs seek a declaration as to the

       constitutionality of newly enacted R.C. §2919.15 which bans the dilation and evacuation

       procedure as a method of abortion after 15 weeks of pregnancy. Plaintiffs also seek

       injunctive relief restraining Defendants and their successors in office from enforcing

       §2919.15. It is noted that although Ohio has 88 counties and therefore 88 elected county
Case: 1:19-cv-00118-MRB Doc #: 24 Filed: 03/05/19 Page: 2 of 4 PAGEID #: 242


     prosecutors, Plaintiffs have only named four county prosecutors as defendants in this

     action.

2. The Responsibilities of Ohio Attorneys General and Ohio County Prosecutors under
   Ohio Law.

               Pursuant to R.C. § 309.08 the prosecuting attorney of each Ohio county shall

     prosecute, on behalf of the state, all complaints, suits, and controversies in which the state

     is a party.    If a law is constitutional, the prosecuting attorney will enforce it on behalf of

     the state. Conversely, if a law is deemed unconstitutional, the prosecuting attorney will

     not prosecute violations of the unconstitutional law. It is neither the role nor the duty of

     the prosecuting attorney to defend the challenged constitutionality of laws proposed by the

     General Assembly.

               Pursuant to R.C. § 109.92 the Ohio attorney general shall appear for the state in the

     trial and argument of all civil and criminal causes in the supreme court in which the state is

     directly or indirectly interested. Under the current posture of this legal challenge, it is the

     responsibility of the Attorney General, not the Prosecutor, to defend the challenged

     constitutionality of laws proposed by the General Assembly. In the action before the

     Court, the Ohio Prosecutors’ Offices will rely on the office of the Attorney General to

     defend the constitutionality of the legislation at issue in this case.

3. Plaintiffs’ waiver of claim for attorneys’ fees against the Ohio Prosecutors’ Offices.

                Plaintiffs acknowledge that the defense of the Ohio statute is solely within the duty

     of the Ohio Attorney General. As such, Plaintiffs advise the Court that should Plaintiffs

     prevail in their challenge to the Ohio statute, Plaintiffs will not bring a claim for attorneys’

     fees against the Ohio Prosecutors’ Offices specifically named in this litigation.

4.              The filing of this Notice will acknowledge service of summons in this matter, but

     the County Prosecutors’ Offices do not intend to file an Answer in this action, as it is

                                                 2
Case: 1:19-cv-00118-MRB Doc #: 24 Filed: 03/05/19 Page: 3 of 4 PAGEID #: 243


   incumbent on the Attorney General to defend the constitutionality of the enacted statute,

   ORC 2919.15, not the named County Prosecutors’ Offices. Any such answer would

   necessitate the County Prosecutors denying the allegations in the Complaint for lack of

   knowledge which would serve no benefit to the litigation between the real parties, Planned

   Parenthood and the State of Ohio.

                                            JOSEPH T. DETERS
                                            HAMILTON COUNTY PROSECUTING ATTORNEY


                                            By: /s/    Pamela J. Sears_______________________
                                            Pamela J. Sears 0012552
                                            Michael G. Florez 0010693
                                            Jim Barbiere 96967
                                            Assistant Prosecuting Attorneys
                                            Hamilton County
                                            230 E. Ninth Street, Suite 4000
                                            Cincinnati, OH 45202
                                            (513) 946-3082 Sears
                                            (513) 946-3229 Florez
                                            (513) 946-3037 Barbiere
                                            (513) 946-3018 Fax

                                            MATHIAS H. HECK, JR.
                                            PROSECUTING ATTORNEY


                                            By: /s/ Mary E. Montgomery
                                            Mary E. Montgomery, (0069694)
                                            Assistant Prosecuting Attorney
                                            Montgomery County Prosecutor’s Office
                                            301 West Third Street
                                            P.O. Box 972
                                            Dayton, Ohio 45422
                                            Telephone: (937) 496-7797
                                            Fax Number: (937) 225-4822
                                            E-mail: montgomerm@mcohio.org




                                           3
   Case: 1:19-cv-00118-MRB Doc #: 24 Filed: 03/05/19 Page: 4 of 4 PAGEID #: 244




                                                RON O’BRIEN
                                                PROSECUTING ATTORNEY


                                                By: /s/ Arthur J. Marziale, Jr.
                                                Arthur J. Marziale, Jr., (0029764)
                                                Assistant Prosecuting Attorney
                                                Franklin County Prosecutor’s Office
                                                373 South High Street, 13th Floor
                                                Columbus, Ohio 43215-6318
                                                Telephone: (614) 525-3520
                                                FAX number: (614) 525-6012
                                                E-mail: amarziale@franklincountyohio.gov



                                                MICHAEL C. O’MALLEY, Prosecuting
                                                Attorney of Cuyahoga County


                                                By: /s/ Charles E. Hannan
                                                CHARLES E. HANNAN (0037153)
                                                Assistant Prosecuting Attorney
                                                The Justice Center, Courts Tower, 8th Floor
                                                1200 Ontario Street
                                                Cleveland, Ohio 44113
                                                Tel: (216) 443-7758/Fax: (216) 443-7602
                                                E-mail:channan@prosecutor.cuyahogacounty.us


                                          CERTIFICATE OF SERVICE

       I hereby certify that on March 5, 2019 I electronically filed the foregoing Amended Notice
with the Clerk of Court using the CM/ECF system which will send notification of such filing to all
counsel of record.




                                                    /s/ Mary E. Montgomery
                                                    Mary E. Montgomery, (0069694)
                                                    Assistant Prosecuting Attorney




                                                4
